Exhibit 99.1 The Digital Engagement Company FOR IMMEDIATE RELEASE Bridgeline Digital Announces Fourth Quarter and Fiscal 2013 Financial Results Fourth Quarter 2013 Subscription and Perpetual License Revenue Increased 117% and Fiscal 2013 Subscription and Perpetual License Revenue Increased 60% Fourth Quarter 2013 Recurring Revenues Increased 36% Burlington, Mass., December 10, 2013 - Bridgeline Digital, Inc. (NASDAQ: BLIN), The Digital Engagement Company™, today announced financial results for its fourth quarter and fiscal year ended September 30, 2013. “We continue to ardently focus on building a highly scalable iAPPS business as thousands of quality customers rely on iAPPS for their mission critical website, intranets, and web stores.” said Thomas Massie, Bridgeline Digital’s President and Chief Executive Officer. “Fiscal 2014 will be an inflection year as our legacy revenue becomes an insignificant part of our total revenue and our core business continues to grow rapidly.” Fourth Quarter Highlights: ● Revenue from our core business, iAPPS and the ElementsLocal platform, increased 30% to $5.8 million in the fourth quarter of 2013, compared to $4.5 million in the fourth quarter of 2012. ● Revenue for the fourth quarter of 2013 was $6.7 million, compared to $6.7 million in the fourth quarter of 2012. ● Subscription and perpetual license revenue increased 117% to $1.3 million in the fourth quarter of 2013, compared to $0.6 million in the fourth quarter of 2012. ● Recurring revenue increased 36% in the fourth quarter to $1.5 million, compared to $1.1 million the fourth quarter of 2012. ● 76 iAPPS enterprise licenses and 63 iAPPS ds licenses were sold in the fourth quarter of 2013. ● Cash generated from operations in the fourth quarter of 2013 was $300,000. Fiscal 2013 Highlights: ● Revenue from our core business, iAPPS and ElementsLocal related revenue, increased 16%, to $19.2 million in fiscal 2013 compared to $16.6 million in fiscal 2012. ● Subscription and perpetual license revenue increased 60% to $4 million in fiscal 2013, compared to $2.5 million in fiscal 2012. ● Recurring revenue increased 21% in fiscal 2013 to $5.1 million, compared to $4.2 million in fiscal 2012. ● Achieved record new bookings of iAPPS related bookings of $21.4 million in fiscal 2013. ● 250 iAPPS enterprise licenses and 2,223 iAPPS ds licenses were sold in fiscal 2013. A total of 945 iAPPS enterprise licenses have been sold and a total of 2,223 iAPPS ds licenses have been sold since iAPPS was launched in 2008. iAPPS has an 84% retention rate. ● In fiscal 2013 the Company made significant capital investments and improvements into the iAPPS co-managed Network Operations Center to support the planned scale of potentially driving tens of thousands of iAPPS driven websites, micro-sites or web stores. ● In August, Bridgeline Digital acquired franchise web platform developer ElementsLocal, who has over 3,200 franchises on their web platform. ● Bridgeline Digital was honored with 26 various industry related awards for iAPPS driven websites or web stores. Fiscal 2014 Outlook “For fiscal 2014, revenue is expected to be approximately $28 million, an increase from $24.5 million in 2013. I expect we will generate positive Adjusted EBITDA for the fiscal year. Further, in fiscal 2014 our revenue projection includes a projected increase of the Company’s core business of approximately 32% from fiscal 2013 and a reduction of non-iAPPS related legacy revenue of approximately $2.5 million. Fiscal 2014 will validate the type of growth company we are” said Thomas Massie, President and CEO of the Company. Conference Call Information Bridgeline Digital will host a conference call to discuss fourth quarter and fiscal 2013 results at 4:30 p.m. ET today. To listen to the conference call, please dial (877) 837-3910 within the U.S. or (973) 796-5077 for international callers. Non-GAAP Financial Measures This press release contains the following non-GAAP financial measures: non-GAAP adjusted net income, non-GAAP adjusted earnings per diluted share, Adjusted EBITDA and Adjusted EBITDA per diluted share. Non-GAAP adjusted net income and non-GAAP adjusted earnings per diluted share are calculated as net income or net income per share on a diluted basis, excluding, where applicable, amortization of intangible assets, stock-based compensation and the related tax effects. Adjusted EBITDA and Adjusted EBITDA per diluted share are defined as earnings before interest, taxes, depreciation and amortization and stock-based compensation charges. Bridgeline uses non-GAAP adjusted net income and Adjusted EBITDA as supplemental measures of our performance that are not required by, or presented in accordance with, accounting principles generally accepted in the United States (“GAAP”). Bridgeline’s management does not consider these non-GAAP measures in isolation or as an alternative to financial measures determined in accordance with GAAP. The principal limitation of these non-GAAP financial measures is that they exclude significant expenses and income that are required by GAAP to be recorded in the Company's financial statements. In addition, they are subject to inherent limitations as they reflect the exercise of judgments by management about which expenses and income are excluded or included in determining these non-GAAP financial measures. In order to compensate for these limitations, Bridgeline management presents non-GAAP financial measures in connection with GAAP results. Bridgeline urges investors to review the reconciliation of its non-GAAP financial measures to the comparable GAAP financial measures, which is included in this press release, and not to rely on any single financial measure to evaluate Bridgeline's financial performance. Our definitions of non-GAAP adjusted net income and Adjusted EBITDA may differ from and therefore may not be comparable with similarly titled measures used by other companies, thereby limiting their usefulness as comparative measures. As a result of the limitations that non-GAAP adjusted net income and Adjusted EBITDA have as an analytical tool, investors should not consider them in isolation, or as a substitute for analysis of our operating results as reported under GAAP. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 All statements included in this press release, other than statements or characterizations of historical fact, are forward-looking statements. These forward-looking statements are based on our current expectations, estimates and projections about our industry, management's beliefs, and certain assumptions made by us, all of which are subject to change. Forward-looking statements can often be identified by words such as "anticipates," "expects," "intends," "plans," "predicts," "believes," "seeks," "estimates," "may," "will," "should," "would," "could," "potential," "continue," "ongoing," or similar expressions, and variations or negatives of these words. These forward-looking statements are not guarantees of future results and are subject to risks, uncertainties and assumptions, including, but not limited to, the impact of the weakness in the U.S. and international economies on our business, our inability to manage our future growth effectively or profitably, fluctuations in our revenue and quarterly results, our license renewal rate, the impact of competition and our ability to maintain margins or market share, the limited market for our common stock, the volatility of the market price of our common stock, the performance of our products, our ability to respond to rapidly evolving technology and customer requirements, our ability to protect our proprietary technology, the security of our software, our dependence on our management team and key personnel, our ability to hire and retain future key personnel, or our ability to maintain an effective system of internal controls as well as other risks described in our filings with the Securities and Exchange Commission. Any of such risks could cause our actual results to differ materially and adversely from those expressed in any forward-looking statement. We expressly disclaim any obligation to update any forward-looking statement. About Bridgeline Digital Bridgeline Digital, The Digital Engagement Company™, enables its customers to maximize the performance of their mission critical websites, intranets, and online stores. Bridgeline’s iAPPS® web engagement platform deeply integrates Content Management, eCommerce, eMarketing, Social Media management, and Web Analytics to help marketers deliver online experiences that attract, engage and convert their customers across all digital channels. Bridgeline provides end-to-end Digital Engagement solutions and boasts an award-winning team of interactive services professionals. Headquartered in Burlington, Mass, with nine additional locations throughout the United States and a .NET development center in Bangalore, India. Bridgeline has thousands of quality customers that range from small and medium-sized organizations to Fortune 1000 companies. To learn more, please visit www.bridgeline.com or call (800) 603-9936. Contact: Bridgeline Digital, Inc. Michael Prinn Executive Vice President & Chief Financial Officer mprinn@blinedigital.com BRIDGELINE DIGITAL, INC. RECONCILIATION OF GAAP TO NON-GAAP RESULTS (Dollars in thousands, except per share data) Three Months Ended Twelve Months Ended September 30, September 30, Reconciliation of GAAP net loss to non-GAAP adjusted net income: GAAP net loss $ ) $ ) $ ) $ ) Amortization of intangible assets 120 179 511 750 Impairment of intangible asset - - - 281 Stock-based compensation 103 129 438 386 Non-GAAP adjusted net income(loss) $ ) $ 268 $ ) $ 471 Reconciliation of GAAP loss per diluted share to non-GAAP adjusted earnings per diluted share: GAAP net loss per share $ ) $ ) $ ) $ ) Amortization of intangible assets 0.01 0.01 0.03 0.06 Impairment of intangible asset - - - 0.02 Stock-based compensation 0.01 0.01 0.03 0.03 Non-GAAP adjusted net income(loss) $ ) $ 0.02 $ ) $ 0.04 Reconciliation of GAAP net loss to Adjusted EBITDA: GAAP net loss $ ) $ ) $ ) $ ) Provision for income tax 61 ) 171 68 Interest expense (income),net 79 42 273 276 Amortization of intangible assets 120 179 511 750 Impairment of intangible asset - - - 281 Depreciation 344 254 1,179 979 EBITDA ) 414 ) 1,408 Other amortization 113 40 314 170 Stock-based compensation 103 129 438 386 Adjusted EBITDA $ 115 $ 583 $ ) $ 1,964 Reconciliation of GAAP net loss per diluted share to Adjusted EBITDA per diluted share: GAAP net loss per share $ ) $ ) $ ) $ ) Provision for income tax - - 0.01 0.01 Interest expense (income),net - - 0.02 0.02 Amortization of intangible assets 0.01 0.01 0.03 0.06 Impairment of intangible asset - - - 0.02 Depreciation 0.02 0.02 0.07 0.07 Other amortization 0.01 - 0.02 0.01 Stock-based compensation - 0.01 0.03 0.03 Adjusted EBITDA $ 0.00 $ 0.04 $ ) $ 0.15 BRIDGELINE DIGITAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share and per share data) (Unaudited) Three Months Ended Twelve Months Ended September 30, September 30, Revenue: Digital engagement services $ 4,971 $ 5,464 $ 18,585 $ 21,268 Managed service hosting 466 659 1,921 2,517 Subscription and perpetual licenses 1,274 613 4,000 2,511 Total revenue 6,711 6,736 24,506 26,296 Cost of revenue: Digital engagementservices 2,548 2,712 10,114 10,949 Managed service hosting 93 83 317 372 Subscription and perpetual licenses 338 114 1,107 450 Total cost of revenue 2,979 2,909 11,538 11,771 Gross profit 3,732 3,827 12,968 14,525 Operating expenses: Sales and marketing 2,326 2,203 8,593 7,730 General and administrative 1,034 1,007 4,474 3,931 Research and development 473 203 1,365 1,456 Depreciation and amortization 464 433 1,690 1,729 Impairment of intangible asset - - - 281 Total operating expenses 4,297 3,846 16,122 15,127 Loss from operations ) Interest income (expense), net ) Loss before income taxes ) Provision for income taxes 61 ) 171 68 Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Number of weighted average shares: Basic and diluted 17,525,722 14,706,869 15,558,244 13,084,095 BRIDGELINE DIGITAL, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share data) (Unaudited) September 30, September 30, ASSETS Current Assets: Cash and cash equivalents $ 2,830 $ 2,126 Accounts receivable and unbilled revenues, net 3,194 3,977 Prepaid expenses and other current assets 963 648 Total current assets 6,987 6,751 Equipment and improvements, net 3,065 2,735 Intangible assets, net 1,517 1,527 Goodwill 23,777 21,545 Other assets 1,631 1,132 Total assets $ 36,977 $ 33,690 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,746 $ 1,132 Accrued liabilities 1,093 1,306 Accrued earnouts, current 561 375 Debt, current 1,165 1,424 Capital lease obligations, current 397 230 Deferred revenue 1,960 1,042 Total current liabilities 6,922 5,509 Accrued earnouts, net of current portion 950 990 Debt, net of current portion 4,725 2,988 Capital lease obligations, net of current portion 544 127 Other long term liabilities 1,088 1,106 Total liabilities $ 14,229 $ 10,720 Commitments and contingencies Stockholders' equity: Preferred stock - $0.001 par value; 1,000,000 shares authorized; none issued and outstanding - - Common stock - $0.001 par value; 30,000,000 shares authorized; 18,294,761 and 15,203,538 shares issued and outstanding, respectively 18 15 Additional paid-in-capital 44,206 40,847 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity 22,748 22,970 Total liabilities and stockholders' equity $ 36,977 $ 33,690
